
	
		I
		111th CONGRESS
		1st Session
		H. R. 4412
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a 50
		  percent tax on bonuses paid by TARP recipients.
	
	
		1.Short titleThis Act may be cited as the Wall
			 Street Bonus Tax Act.
		2.Excise tax on
			 bonuses received by employees of businesses receiving TARP funds
			(a)In
			 generalChapter 46 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					4999A.Bonuses paid
				by TARP recipients
						(a)In
				generalIn the case of any
				payment of compensation during 2010 in the nature of a bonus by a TARP
				recipient to any employee or former employee of such recipient, there is hereby
				imposed a tax equal to 50 percent of so much of such compensation as exceeds
				$50,000.
						(b)Tax paid by TARP
				recipientThe tax imposed by this section shall be paid by such
				TARP recipient.
						(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)TARP
				recipientThe term TARP recipient means any person
				who receives funds under title I of the Emergency Economic Stabilization Act of
				2008.
							(2)EmployeeThe
				term employee includes officers and executives.
							(3)Entities
				acquired by TARP recipientsIf more than 50 percent of the equity
				interests in any person is acquired by a TARP recipient, such person shall be
				treated as a TARP recipient for purposes of this section and subsection (a)
				shall apply to applicable compensation paid by such person after the earlier of
				the date of such acquisition or the date that such acquisition is
				announced.
							(4)Certain
				controlled groups, etcAll
				employees who are treated as employed by a single employer under subsections
				(b), (c), or (m) of section 414 shall be treated as employed by a single
				employer for purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 46 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 4999A. Bonuses paid by TARP
				recipients.
					
					.
			3.Direct lending program
			 for small business concerns
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish and carry out a program under which the
			 Administrator is authorized to make loans directly to small business
			 concerns.
			(b)AdministrationTo the extent practicable, the
			 Administrator of the Small Business Administration shall carry out the program
			 established under subsection (a) in a manner similar to the loan program under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
			(c)FundingThe
			 Administrator of the Small Business Administration shall carry out the program
			 established under subsection (a) using amounts made available to the
			 Administrator under section 9511 of the Internal Revenue Code of 1986.
			(d)Small business
			 concern definedThe term small business concern has
			 the meaning given such term under section 3(a) of the Small Business Act (15
			 U.S.C. 632(a)).
			4.Small Business
			 Growth Fund
			(a)In
			 generalChapter 98 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					9511.Small Business
				Growth Fund
						(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Small Business Growth Fund, consisting of such amounts as may
				be appropriated or credited to such Fund as provided in this section or section
				9602(b).
						(b)Transfers to
				Trust FundThere are hereby
				appropriated to the Small Business Growth Fund amounts equivalent to the taxes
				received in the Treasury under section 4999A.
						(c)ExpendituresAmounts in the Small Business Growth Fund
				shall be available, as provided in appropriations Acts, only for carrying out
				the direct lending program for small business concerns under section 3 of the
				Wall Street Bonus Act, as in effect on the date of the enactment of such
				Act.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 98 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 9511. Small Business Growth
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
